Citation Nr: 0628462	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-24 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
each ear for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision denied the veteran's 
claim of entitlement to separate 10 percent ratings for each 
ear for tinnitus.  The veteran disagreed with the 
determination, maintaining that the criteria for an increased 
rating in excess of 10 percent for the service-connected 
tinnitus warranted separate 10 percent ratings.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

The claim for a higher disability rating for tinnitus is 
without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 
6260 (2003), Diagnostic Code 6260 (2005); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

However, VA is not required to provide notice under 38 
U.S.C.A. § 5103(a) of the information and evidence necessary 
to substantiate a claim for separate disability ratings for 
each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current diagnostic code 6260 and by the previous versions of 
diagnostic code 6260.  See Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Similarly, there is no additional duty to 
assist the claimant concerning this claim.  VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim under 38 U.S.C.A § 5103A where there is 
no reasonable possibility that such aid could substantiate 
the claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  

Analysis

The veteran has requested an increased evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under diagnostic 
code 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability evaluation for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a schedular evaluation in excess of 10 percent 
for tinnitus is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


